UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BLUE CROSS BLUE SHIELD
ASSOCIATION, et al. CIVIL ACTION No. 2:13-cv-4663-JS
Plaintiffs,

v.

GLAXOSMITHKLINE LLC,

Defendant.

 

 

DEFENDANT GLAXOSMITHKLINE LLC’S MOTION TO EXCLUDE THE EXPERT
TESTIMONY ()F PHILIP RUSS, DRS. DAVID KESSLER, MATTHEW PERRI,
STEPHEN SCHONDELMEYER. AND RENA CONTI

Defendant GlaxoSmithKline LLC (“GSK”), by and through its undersigned attorneys,
hereby moves this Court for an Order excluding the expert testimony of Dr. David Kessler on the
meaning of “rnaterial impact” and excluding the expert testimony of Philip Russ, Drs. Matthew
Perri, Stephen Schondelmeyer, and Rena Conti, proffered by plaintiffs in the above-captioned
action. In support of its Motion, GSK incorporates herein the accompanying Memorandurn of
Law.

WHEREFORE, GSK respectfully requests that the Court enter an Order granting,its

Motion and excluding the foregoing testimony.

DMEAST #35912711 v1

Novernber 7, 2018

it UQ»

Stephen J. Kast' berg

David H. PittinS y

Leslie E. John/

Edward D. Rc}gers

Williarn B. lgoe

BALLARD SPAHR LLP
1735 Market Street, 5 l st Floor
Philadelphia, PA 19103
Phone: 215~665-8500

l\/lark H. Lynch (pro hac vice)
Matthew J. O’Connor (pro hac vice)
COVINGTON & BURLING LLP
One CityCenter

850 Tenth Street NW

Washington, DC 20001

Phone: 202-662-6000

Attorneysfor Defena’cmt,
GlaxoSmithKline LLC

DMEAST #35912711 V1

W. Mark Lanier (pro hac vice motion pending)
THE LANIER LAW FIRM

6810 FM 1960 Road West

Houston, TX 77069

Phone: 713-659-5200

Joseph E. O’Neil

John J. O’Donnell

LAVIN, O’NEIL, RICCI, CEDRONE

190 N. Independence Mall West, Suite 500
Philadelphia, PA 19106

Phone: 215~627-0303

CERTIFICA'I`E OF SERVICE

The undersigned attorney certifies that, on this date, he caused to be served copies of the

foregoing Motion upon counsel of record by ECF filing.

BY; M

Williarn B. Igoe

BALLARD SPAHR LLP
1735 Market Street, 515t Floor
Philadelphia, PA 19103
Phone: 215-665-8500

November 7, 2018

Attorney for Defendcmt
GlaxoSmithKline LLC

DMEAST #35912711 v1

